DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 20 are allowed.
The closest prior art of record, the combination of to Kinnunen et al. (U.S. Patent Publication No. 2021/0209663) and Wang et al. (U.S. Patent Publication No. 2013/0304631), and none of the prior art of record discloses or suggests, alone or in combination, a method for hotspot leasing at a network device, wherein the step of transmitting the hotspot information provided by the supplying user to the requesting user corresponding to the target data request packet and establishing the hotspot leasing contract between the requesting user and the supplying user comprising: transmitting the hotspot information provided by the supplying user to the requesting user corresponding to the target data request packet for the requesting user and the supplying user to establish a network link, wherein the hotspot information comprises a hotspot name and password information for access; establishing the hotspot leasing contract between the requesting user and the supplying user based on a received test result of the network link between the requesting user and the supplying user in combination with other elements recited in the claim(s). Therefore, the claimed subject matter disclosed in the independent claim as a whole is not taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L. Parry can be reached on (571) 272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451